In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-072 CR

NO. 09-08-073 CR

____________________


DAVID BENITEZ, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 08-02617 and 08-02620




MEMORANDUM OPINION
 On February 11, 2008, the trial court sentenced David Benitez, Jr. on convictions for
debit card abuse and felony theft.  Benitez filed notices of appeal on February 14, 2008.  The
trial court entered certifications of the defendant's right to appeal in which the court certified
that these are plea-bargain cases and the defendant has no right of appeal.  See Tex. R. App.
P. 25.2(a)(2).  The district clerk has provided the trial court's certifications to the Court of
Appeals.
	On February 20, 2008, we notified the parties that we would dismiss the appeals 
unless amended certifications were filed within fifteen days of the date of the notices and
made a part of the appellate records.  See Tex. R. App. P. 25.2(f).  The records have not been
supplemented with amended certifications.
	Because the records do not contain certifications that show the defendant has the right
of appeal, we must dismiss the appeals.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.	
  
									HOLLIS HORTON
										Justice
 
Opinion Delivered March 19, 2008
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.